REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2008/0069420) discloses an X-ray tube (fig. 3), comprising: an anode (A); and an electron emission device (FE1), the electron emission device including at least one electron emitter including at least one emission surface (of FE1) and at least one barrier grid (GE1-GE3), the at least one barrier grid being spaced apart from the at least one emission surface of the electron emitter (fig. 3) and including a definable number of controllable grid segments (GE1-GE3), wherein the electron emitter is embodied as a field effect emitter configured to emit electrons when an electrical field strength is applied (electron field emitter FE1), and wherein a different grid voltage is applicable to each of the controllable grid segments, and wherein an amount of applied grid voltage is selectable in a range from a lower limit value to an upper limit value (pars. 44 and 46; variable gate voltage applied to gate electrodes). The prior art (e.g., US 2004/0240616) also disclose individual control (claim 7).
However, the prior art fails to disclose or fairly suggest an X-ray tube, including: wherein the at least one barrier grid includes at least a first barrier grid and a second barrier grid, the second barrier grid being arranged spaced apart from the first barrier grid, wherein planes of the first barrier grid and the second barrier grid run parallel to one another, and wherein the first barrier grid and the second barrier grid each include a definable number of individually controllable grid segments, the individually controllable grid segments of the first barrier grid being configured to run orthogonally to the individually controllable grid segments of the second barrier grid, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884